         Case 19-36313 Document 1041 Filed in TXSB on 03/04/20 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

________________________________________
                                          )
In re:                                    )                           Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                           Case No. 19-36313 (DRJ)
                                          )
            Debtors.1                     )                           (Jointly Administered)
                                          )
_________________________________________ )

             DEBTORS’ NOTICE OF CANCELED MARCH 10, 2020 HEARING
                         [RELATES TO DKT. NOS. 896 & 990]

         PLEASE TAKE NOTICE that on February 10, 2020, the Ad Hoc Group of Equity

Shareholders (“Movant”) filed Movant’s Motion for an Order Appointing an Equity Committee

(the “Motion”), at Dkt. No. 996.

         PLEASE TAKE FURTHER NOTICE that the Motion was set for hearing on March 10,

2020, at 2:00 PM CST (the “Hearing”) before the Honorable David R. Jones, United States

Bankruptcy Judge, Courtroom 400, 515 Rusk, Houston, TX 77002.

         PLEASE TAKE FURTHER NOTICE that on February 24, 2020, Movant withdrew

the Motion, at Dkt. No. 990.

         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.


99523758.1
         Case 19-36313 Document 1041 Filed in TXSB on 03/04/20 Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that the Hearing has been canceled.



Dated: March 4, 2020
Houston, Texas
                                         Respectfully submitted,
                                         NORTON ROSE FULBRIGHT US LLP

                                         /s/ William R. Greendyke
                                          William R. Greendyke (SBT 08390450)
                                          Jason L. Boland (SBT 24040542)
                                          Robert B. Bruner (SBT 24062637)
                                          Julie Goodrich Harrison (SBT 24092434)
                                          1301 McKinney Street, Suite 5100
                                          Houston, Texas 77010-3095
                                          Tel.: (713) 651-5151
                                          Fax: (713) 651-5246
                                          william.greendyke@nortonrosefulbright.com
                                          jason.boland@nortonrosefulbright.com
                                          bob.bruner@nortonrosefulbright.com
                                          julie.harrison@nortonrosefulbright.com

                                         -and-

                                         DAVIS POLK & WARDWELL LLP

                                         Brian M. Resnick (admitted pro hac vice)
                                         Steven Z. Szanzer (admitted pro hac vice)
                                         Nate Sokol (admitted pro hac vice)
                                         Daniel E. Meyer (admitted pro hac vice)
                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Tel.: (212) 450-4000
                                         Fax: (212) 701-5800
                                         brian.resnick@davispolk.com
                                         steven.szanzer@davispolk.com
                                         nathaniel.sokol@davispolk.com
                                         daniel.meyer@davispolk.com

                                         Counsel to the Debtors and Debtors in Possession




                                        -2-
99523758.1
